Exhibit 10.2

EMPLOYMENT AGREEMENT

General Information

 

Employer:    CDI Corporation Employee:    Brian Short

Employee Address:    228 Kent Road, Ardmore, PA 19003

Effective Date of Agreement:    March 16, 2009

Terms and Conditions

Throughout this Agreement, the Employer will be referred to as “we”, “us” or
“our” and the Employee will be referred to as “you” or “your”. The above General
Information, these Terms and Conditions, the compensation agreed upon between
you and us (which is presumed to be the compensation we pay you), those benefits
for which you are eligible under our benefit programs (as they may be modified
from time to time) and any schedules or attachments, together make up the
Employee’s Employment Agreement (“Agreement”).

1. Services to be Rendered. As our Employee, you agree to use your best efforts
to perform those services for us as we may direct and to supervise and direct
all personnel employed by us who are under your control. You agree that you will
not during the term of this Agreement, directly or indirectly, render any
services of a business, commercial or professional nature to any other person or
organization, whether for compensation or otherwise, without our prior written
consent.

2. Company Policies. You agree to abide by and comply with all of our practices
and policies.

3. Confidentiality and Property Rights.

(a) You acknowledge that in the course of your employment by us you will have
access to and be exposed to valuable confidential and trade secret information
of ours and our customers. You agree, during the term of your employment and
forever thereafter, to keep confidential all information and material of ours or
our customers (“Confidential Information”) that relates to our or our customers’
business, employees, customers, vendors or other parties we do business with and
excluding only information that is or becomes public knowledge through no fault
or participation by you or information which we no longer treat as confidential.
You agree to keep in strictest confidence and not to disclose, use, copy or make
available to others any Confidential Information except as is required in the
course of your performing services hereunder or with our prior written
permission. Nothing contained in this Section 3(a) shall be construed to
restrict your right to discuss your working conditions with others.

(b) All documents, manuals, bids, contracts, financial data, customer lists and
information, employee and applicant lists and information, systems for
recruitment and sales, equipment, hardware, software, source code, data bases,
designs, drawings, plans, data and the like (including all copies thereof),
relating to our business or our customers’ business, which you use, prepare or
come into contact with, will remain our or our customers’ exclusive property and
must be returned to us promptly upon our request or upon termination of your
employment with us for any reason.

 

1

 

EA-EXEC: VERSION 0305 [NOT FOR USE WITH EMPLOYEES LOCATED IN CALIFORNIA]

  

RB

  

BDS

   Employer    Employee



--------------------------------------------------------------------------------

(c) You agree that all work product, inventions, innovations, concepts,
developments, designs, processes, procedures and improvements (“Inventions”)
which are made or conceived by you, under your direction or by you jointly with
others during the course of your employment with us or within six months after
the termination of your employment with us (including Inventions created outside
of working hours), whether or not patentable or copyrightable, will be work made
for hire and our sole property if related to our business or if created using
our resources. You also agree that any copyrights and other proprietary
interests in such Inventions will belong to us, and you will promptly and
completely disclose and assign all those Inventions to us. You agree that, from
time to time as we may request, you will sign all documents and do all other
things which may be necessary to secure or establish our ownership of such
Inventions and we will reimburse you for the actual and reasonable expenses you
incur in this regard. Your knowledge base, experience, expertise and skillets
will belong exclusively to you and are excluded from this Agreement. Any of your
Inventions which were recorded or written by you before entering into this
Agreement are also excluded from this Agreement and shall belong to you provided
that you do not incorporate any such Inventions into any work product created
for us.

(d) The provisions of this Section 3 are for our benefit and we will have all
rights and remedies to enforce such provisions. Where a provision grants rights
alternatively to us or our customers, we shall determine in our sole discretion,
the appropriate allocation of such rights.

4. Restrictive Covenants. You acknowledge that, as part of our management team,
you will be put in a position of trust and confidence and have access to
Confidential Information, including information about our operations and
employees, you will be in contact with customers and prospective customers, you
will participate in the preparation and submission of bids and proposals to
customers and prospective customers, and you will have a role in the formulation
and implementation of our strategic plans. Accordingly, for good and valuable
consideration, the adequacy of which is hereby acknowledged by you, you
specifically agree that it is both reasonable and essential for the protection
of our business interests that you agree to the restrictions set forth in
Section 5 and Section 6 below.

5. Restrictions Against Post-Employment Solicitation.

(a) If your employment is terminated for any reason, including resignation by
you or termination by us, with or without Cause (see Section 8(a) below), then
for a period of one (1) year immediately following the termination of your
employment, you agree that you will not, on your own or on behalf of or in
connection with anyone else:

(i) directly or indirectly solicit, interfere with or attempt to entice away
from us, any employee of ours; or

(ii) directly or indirectly solicit, interfere with or attempt to entice away
from us, for the purpose of providing services which are competitive to any
services we performed in the six months prior to your termination: (x) any
individual, business or entity that became a customer of ours as a result of
your efforts individually or jointly, (y) any customer whom you serviced while
you were employed by us if they are a then-current customer of ours, or (z) any
individual, business or entity whom you solicited, or participated in
soliciting, during the last twelve months that you were employed by us. You
specifically agree that this subsection 5(b)(ii) is necessary to protect, among
other things, the following trade secrets belonging to us: our customer list,
including the names, addresses and identity of all customers who have sought to
fill assignments through us within the six months prior to your termination and
including the names, addresses and identity of all applicant customers of ours.

 

2

 

EA-EXEC: VERSION 0305 [NOT FOR USE WITH EMPLOYEES LOCATED IN CALIFORNIA]

  

RB

  

BDS

   Employer    Employee



--------------------------------------------------------------------------------

(b) You agree that the time periods for your obligations set forth in this
Section 5 will be extended beyond the time periods specified by the length of
time of any breach of those obligations by you.

(c) Where any portion of this Section 5 is determined to be invalid by a court
of competent jurisdiction, you and we agree that it is our mutual desire and
intention that such court modify the invalid portion by making the narrowest
possible change which will result in validity of the provision. Any such
invalidity shall not affect the validity of any of the other portions of this
Section 5 or any other part of this Agreement.

6. Restrictions Against Post-Employment Competition.

(a) If your employment is terminated for any reason, including resignation by
you or termination by us, with or without Cause, then for the applicable time
period set forth in subsection (b) below, you agree that you will not, within
the Territory (defined below), as an employee, agent, representative,
consultant, independent contractor or in any other capacity or manner
whatsoever, perform services or assist another to perform services on behalf of
any Competing Business (defined below), where the services you perform or assist
another to perform are the same as, substantially similar to or related to the
services you performed as our employee. You may not do indirectly under this
provision what you are prohibited from doing directly. Accordingly, your
supervision or coaching of another person who performs services which are the
same as, substantially similar or related to services you performed as our
employee is prohibited. So, too, is your performance of services which violate
this provision even though you may perform additional services for the Competing
Business which do not violate this provision.

(b) (i) If your employment is terminated by us other than for Cause and under
our policy you are eligible to receive a severance package, subsection (a) above
shall extend for the same period that you are eligible to receive severance
payments under that package. In order to receive that package, you will be
required to sign an agreement in such form as we may prescribe that will
contain, among other things, a Release and Waiver of Claims and a restatement of
your obligations under this Section 6. The severance payments will constitute
consideration for the Release and will constitute additional consideration for
the performance of your obligations under this Section 6. Any decision by you
not to accept severance under our approved severance package will not affect the
validity or enforceability of this Section 6.

(ii) If your employment is terminated by us other than for Cause and you are not
eligible to receive a severance package, or if you resign your employment, then
provided that we notify you in writing within fourteen days following your
termination, subsection (a) above shall extend for so long as we pay you
periodic amounts equal to one-half of the rate of base salary you were being
paid at the time of your termination, for a period of time not to exceed six
months; provided that we may discontinue such periodic payments at any time upon
written notice to you and your obligations under subsection (a) above shall
cease.

(iii) If your employment is terminated for Cause, then subsection (a) above
shall extend for six months following the last date of your employment.

(c) (i) “Territory” means a fifty (50) mile radius surrounding the primary
office where you are located and a fifty (50) mile radius surrounding any other
Employer office over which you have supervisory responsibility or responsibility
for a sales, service delivery or operations function.

 

3

 

EA-EXEC: VERSION 0305 [NOT FOR USE WITH EMPLOYEES LOCATED IN CALIFORNIA]

  

RB

  

BDS

   Employer    Employee



--------------------------------------------------------------------------------

(ii) (A) If your position relates to the staffing or related services we perform
for our customers, then “Competing Business” means any person, business or other
enterprise which provides candidates or personnel to customers on a direct,
contract or temporary basis; which provides technology and/or administration to
assist in the coordination of such services provided by multiple vendors; or
which provides services related to either of these.

(B) If your position relates to the engineering, design, drafting, construction
management or related services we perform for our customers, then “Competing
Business” means any person, business or other enterprise which provides
engineering, design, drafting, construction management or related services to
customers in the government sector (including the military) or in the aerospace,
chemicals, refining, pipeline, power generation, telecommunications, heavy
manufacturing, gas gathering and processing, life sciences or any other industry
actually serviced by you.

(C) If your position relates to the information technology or related services
we perform for our customers, then “Competing Business” means any person,
business or other enterprise which provides systems and network support,
upgrades and migrations; desk-side support; help desk support; data processing;
software development or related services; or which provides technology and/or
administration to assist in the coordination of staffing services provided by
multiple vendors.

(D) If your position relates to a service we perform for our customers that is
not described above, then “Competing Business” means any person, business or
other enterprise which provides a service similar to that.

(E) If your position relates to more than one of the above types of services we
perform for our customers, then “Competing Business” will include each of the
above types of services to which your position relates.

(d) You agree that the time periods for your obligations set forth in this
Section 6 will be extended beyond the time periods specified by the length of
time of any breach of those obligations by you.

(e) Where any portion of this Section 6 is determined to be invalid by a court
of competent jurisdiction, you and we agree that it is our mutual desire and
intention that such court modify the invalid portion by making the narrowest
possible change which will result in validity of the provision. Any such
invalidity shall not affect the validity of any of the other portions of this
Section 6 or any other part of this Agreement.

7. Survival of Certain Provision; Remedies. You and we specifically agree that
Sections 3, 4, 5, 6, 7, 9, 10 and 11 of this Agreement are considered as
agreements independent of any other provisions of this Agreement and that they
will survive, and be enforceable following, termination of this Agreement or
your employment hereunder. Also, you and we agree that the existence of a claim
which you might allege against us, whether based on this Agreement or otherwise,
will not prevent us from enforcing these provisions. Further, you and we both
recognize that, if the above provisions are violated, remedies which would
typically be available to us for contract breach would be inadequate. Therefore,
you and we agree that we will have the right to obtain injunctive or other
equitable relief against you, and any other person who may be involved or
connected with you, in the event that these provisions are breached. These
rights will be in addition to any other rights which we may have under law.

 

4

 

EA-EXEC: VERSION 0305 [NOT FOR USE WITH EMPLOYEES LOCATED IN CALIFORNIA]

  

RB

  

BDS

   Employer    Employee



--------------------------------------------------------------------------------

In the event that we institute legal action against you to enforce any of
Sections 3, 4, 5 or 6, and in the event that such action leads to or results in
a decision or settlement in our favor, you agree to fully reimburse us for our
legal fees and related costs involved in our pursuing such action against you.

At or prior to the Effective Date of this Agreement, we advised you of the terms
and conditions set forth in this Agreement and that they would be embodied in
this written Agreement, and you acknowledge that you did then agree to accept
such terms and conditions and to execute this Agreement as a condition of your
employment.

8. Termination. This Agreement may be terminated in any of the following three
ways:

(a) We will have the right at any time to terminate this Agreement for Cause.
“Cause” includes, but is not limited to, the following: (1) a material breach by
you of any provision of this Agreement; (2) rendering services while under the
influence of alcohol or illegal drugs (moderate consumption of alcohol at events
sponsored by us will not constitute a violation of this provision); (3) your
performing any act of dishonesty in rendering services hereunder, including
falsification of records, expense accounts and other reports, etc.; (4) your
conviction, whether by judgment or plea, of any crime which constitutes a felony
or misdemeanor offense involving violence, fraud, embezzlement, theft or other
dishonesty; (5) your violation of any law or agreement which results in the
entry of a judgment or order enjoining or preventing you from such activities as
are essential for you to perform your services under this Agreement; (6) your
violation of any of our policies which provide for termination of employment as
a possible consequence of such violation; (7) conduct engaged in by you which is
injurious (other than to an immaterial extent) to us; (8) our receipt of
reliable information from any source of your entering into or intending to enter
into competition with us; or (9) insubordination, defined as repeated or serious
refusal to comply with the instructions of your superior(s). In the event that
this Agreement is terminated for Cause, you will be paid your salary and bonus
through the date of termination.

(b) You and we agree that your employment with us is on an at-will basis.
Accordingly, in addition to our right, described above, to terminate your
employment for Cause, you or we may terminate your employment at any time
without Cause, for any reason whatsoever, and without being required to specify
a reason for the termination to the other. For such terminations, both you and
we do agree, however, to give the other fourteen (14) calendar days’ advance
notice (“Notice Period”) of such termination. Regardless of which party gives
this notice, we will have the option of terminating your services at any time
prior to the date of termination set forth in such notice provided, however,
that in such event we will pay your pro rated compensation (but not benefits)
for the Notice Period.

(c) Your employment will automatically terminate upon your death and may be
terminated by us if it is determined that you are unable to perform your job due
to a disability (i.e., your suffering from an injury, illness or impairment such
that you are unable to perform the essential functions of your job after
reasonable accommodation for a period in excess of that permissible under
applicable state or federal law).

9. Validity of Terms. If any term or provision of this Agreement shall be held
void, illegal, unenforceable or in conflict with any federal, state or local law
applicable to this Agreement, the validity of the remaining portions or
provisions of this Agreement shall not be affected thereby.

10. Waiver of Jury Trial. Each party agrees to waive any right it may have to a
jury trial with respect to any dispute, statutory or common law claim against
the other that it may have now or that

 

5

 

EA-EXEC: VERSION 0305 [NOT FOR USE WITH EMPLOYEES LOCATED IN CALIFORNIA]

  

RB

  

BDS

   Employer    Employee



--------------------------------------------------------------------------------

it may have in the future relating to unlawful discrimination, harassment, any
of the terms and conditions of employment (including but not limited to hiring,
promotion, pay and termination decisions) or any other dispute whatsoever. This
jury waiver includes, but is not limited to, any of the claims under the Age
Discrimination in Employment Act. Each party agrees that any claim it may wish
to assert in a lawsuit or other case filed in court will be heard by a judge of
the court, who will decide the case without a jury. You understand that you
would not be hired and/or remain employed by us absent your signing this waiver.

11. Other Agreements. By signing this Agreement, you represent and warrant to us
that you are not bound by any other agreement, written or oral, which would
preclude you from entering into this Agreement. You also represent that you will
not utilize, in connection with your employment under this Agreement, any
materials which may be construed to be confidential to a competitor of ours. In
the event of a breach by you of this provision which results in damage to us,
you agree to indemnify and hold us harmless with respect to such damage and its
associated costs, including reasonable attorneys fees. You also agree that such
breach will warrant a termination of your employment for Cause.

12. Amendment. This Agreement can be changed through a written amendment signed
by both parties hereto. This Agreement can also be changed by our giving you
written notice of the change at least one week prior to the effective date of
the change. If you continue to work for us after the effective date of the
change, this Agreement will be deemed to have been changed as stated in such
prior written notice.

13. Entire Agreement. The General Information, these Terms and Conditions, the
agreed upon compensation and benefits terms, together with any schedules or
exhibits which are specifically included set forth all of the promises,
covenants, agreements, conditions and undertakings between the parties hereto
relating to the subject matter hereof and supersede all prior and
contemporaneous agreements and understandings, inducements or conditions,
express or implied, oral or written with respect to the subject matter hereto.

You acknowledge that you have read and understand all of the provisions of this
Agreement and that such provisions, specifically including but not limited to
the Restrictive Covenants and Termination provisions, are reasonable and you
agree to be bound by them.

You and we have executed this Agreement, intending to be legally bound by it.

 

EMPLOYER     EMPLOYEE By:  

/s/ Roger H. Ballou

   

/s/ Brian Short

Print Name:  

 

    Print Name:  

Brian Short

Date:  

02/27/09

    Date:  

2/19/09

 

6

 

EA-EXEC: VERSION 0305 [NOT FOR USE WITH EMPLOYEES LOCATED IN CALIFORNIA]



--------------------------------------------------------------------------------

[CDI Corporation Letterhead]

February 11, 2009

Brian Short

228 Kent Road

Ardmore, PA 19003

Dear Brian:

I am pleased to confirm our offer of employment, pending finalization of
background checks and drug screen, as General Counsel, CDI Corporation (CDI),
reporting to Roger Ballou. Subject to performance, you will be expected to
transition into the role of General Counsel and Chief Legal Officer within two
years. Your first day of employment will be on or before March 2, 2009. Please
report to 1717 Arch Street, 35th Floor, Philadelphia, PA.

Your bi-weekly base salary will be $11,346.15. If expressed on an annualized
basis, your salary would be equivalent to $295,000.00. Contingent upon Company
and individual performance, you will be eligible for a target bonus for calendar
year 2009 of 40% of your annual base salary, pro-rated from your date of hire.
Additionally, you will be eligible to receive 4,000 stock-settled stock
appreciation rights, 1,000 shares of time vested deferred stock and 2,000 shares
of performance contingent deferred stock subject to the terms and conditions of
the 2004 Omnibus Stock Plan. The exercise price will be the closing price of
CDI’s stock on your start date.

For each share of CDI Common Stock that you purchase – up to 10,000 shares –
within a specified twenty-day period following the start of your employment, the
Company will grant you 0.4 shares of time-vested deferred stock which will vest
at the rate of 20% per year over five years, so long as you retain all of the
shares purchased. If at any time during the five years you sell or transfer any
of the 10,000 shares, then the remaining unvested shares of your Deferred Stock
will be forfeited. Your ability to sell the shares will be subject to CDI’s
ownership and holding requirements.

You will be eligible to participate in CDI’s Custom Choice Employee Benefits
Program. If you do not receive a benefits enrollment packet at your home within
three weeks of your hire date, please contact the CDI Benefits Hotline at
(800) 763-8050.

You will be eligible to accrue twenty (20) paid days off during 2009 pro-rated
from your date of hire.



--------------------------------------------------------------------------------

Letter to Brian Short

February 11, 2009

Page 2

Please note that CDI Corporation reserves the right to amend or terminate
benefits and incentive plans in accordance with the terms of those plans.

You will receive copies of CDI policies at the outset of your employment with
the Company. At that time, you will be required, as a condition of employment,
to certify in writing that you agree to abide by all policies, including the
Compliance Program.

In keeping with our “drug free workplace” policy, this offer of employment is
contingent upon the successful completion of a urine drug test at a CDI-approved
testing facility within 48 hours of your receipt of this letter. You, therefore,
should not make any irreversible plans until this contingency is satisfied.
Enclosed is the form that you will need to complete the drug test. Take this
form with you to the drug testing facility.

In order for us to complete the background checking process, please complete the
attached Application, Authorization and Release and the Notice/Authorization and
Release forms.

Your employment status with CDI will be “employment-at-will,” which means there
is no guarantee of employment for any specified period of time and both the
employee and/or CDI can terminate the employment relationship at any time, with
or without cause. This “employment-at-will” status cannot be changed except in a
written employment agreement signed by you and an authorized representative of
CDI.

Brian, I look forward to having you join the CDI team. Please acknowledge your
acceptance of this offer in the space provided below and sign the accompanying
documents.

Please return all completed documents in the enclosed self-addressed FedEx
envelope.

 

Sincerely,

/s/ Roger Ballou

Roger Ballou

 

ACCEPTANCE ACKNOWLEDGEMENT     Start Date: On or before March 16, 2009    

/s/ Brian Short

    Date February 19, 2009 Brian Short    